 In the Matter of KLISE MANUFACTURING COMPANY, EMPLOYERanaLOCAL 415, INDUSTRIAL WORKERS UNION, UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFL, PETITIONERCase No. 7-R-2435.-Decided January 20, 1947Mr. Stephen F. Dunn,ofGrand Rapids, Mich., for the Em-ployer.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Petitioner.Messrs. Maurice SugarandMorton A. Eden,of Detroit, Mich., andMr. Harry Weinstock,of New York City, for the Intervenor.Mr. Henry W.de Kozmian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GrandRapids, Michigan, on October 24, 1946, before Harold A. Cranefield,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKlise Manufacturing Company is a Michigan corporation engagedin the manufacture of ornamental wood products and plastic fabrica-tions at its plant in Grand Rapids, Michigan.During the represent-ative first 6 months of 1946 the Employer purchased raw materialsvalued in excess of $200,000, of which approximately 50 percent wasshipped to the Employer from points outside the State of Michigan.During the same period the Employer sold products valued in excessof $400,000, of which approximately 75 percent was shipped to pointsoutside the State of Michigan.72 N. L.R. B , No. 38.207731242-47-vol 72-15 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.Local 415, United Furniture Workers of America, herein calledIntervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITIn accordance with the stipulation of the parties, we find that allproduction and maintenance employees of the Employer's GrandRapids, Michigan, plant, excluding office and clerical employees, su-perintendents, foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.''On December 11, 1945, the Employer and the Intervenor executed a contract which pro-vided that it wasto remainin effect until December 11, 1946,and fromyear to year there-after is the absence of notice of a desire to change or terminate given by either party 30days prior to December 11, 1946, of any subsequent anniversary dateThe 1945 agreementhas not beenraisedas a bar to an electionRThe Intervenor urged that no election be directed until theBoarddisposes of unfairlabor practice charges filed by the Intervenor against the Employer (Case No 7-C-1665)Since the Regional Du ector has refused to issue a complaintbased on these charges, andthe Board has sustained the Regional Director's action, we see no reasonto delay it deter-mination of representatives. KLISE MANUFACTURING COMPANY209DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Klise Manufacturing Company,Grand Rapids, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including eni-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesuite quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Local 415, Industrial Workers Union,Upholsterers International Union of North America, AFL, or byLocal 415, United Furniture Workers of America, CIO, for the pur-poses of collective bargaining, or by neither.